MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                      FILED
      regarded as precedent or cited before any                             Jan 31 2019, 6:18 am

      court except for the purpose of establishing                               CLERK
      the defense of res judicata, collateral                                Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Ana M. Quirk                                             Curtis T. Hill, Jr.
      Muncie, Indiana                                          Attorney General of Indiana
                                                               Caroline G. Templeton
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Marcus D. Hanyard,                                       January 31, 2019
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A-CR-1237
              v.                                               Appeal from the Delaware Circuit
                                                               Court
      State of Indiana,                                        The Honorable Thomas A.
      Appellee-Plaintiff.                                      Cannon, Jr., Judge
                                                               Trial Court Cause No.
                                                               18C05-1703-MR-4



      Mathias, Judge.


[1]   Marcus Hanyard (“Hanyard”) was convicted in Delaware Circuit Court of

      murder, Level 1 felony conspiracy to commit burglary, and Level 4 felony


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1237 | January 31, 2019               Page 1 of 8
      unlawful possession of a firearm by a serious violent felon. He was ordered to

      serve an aggregate sixty-one-year term in the Department of Correction. On

      appeal, Hanyard argues that the State failed to present sufficient evidence to

      prove that he committed the charged offenses.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On February 9, 2017, between 3:00 a.m. and 4:00 a.m., Hunter Hess (“Hess”),

      Isaiah Davis (“Davis”), and Zack Farmer (“Farmer”), were smoking marijuana

      at Davis’s home in Muncie, Indiana. The three men were in Davis’s bedroom,

      which was situated at the front of the house, when Hess heard a gunshot

      coming from the doorway of the bedroom. Hess looked up and saw a black

      man with a handgun in the doorway of the bedroom, but he could not see the

      man’s face clearly. Davis also saw the man in the doorway but did not get a

      good look at the man’s face.


[4]   Davis grabbed his gun, which was laying on a table nearby, and shot at the man

      in the doorway. The man with the gun fled Davis’s home. Hess and Davis then

      discovered that Farmer had been shot in the head, chest and legs. Davis told

      Hess not to call the police because there were drugs in the house. As Davis

      began to hide the money and drugs in the house, Hess carried Farmer out to his

      vehicle so that he could take him to the hospital. A neighbor who heard the

      gunshots called 911, and law enforcement officers arrived before Hess could



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1237 | January 31, 2019   Page 2 of 8
      leave to go to the hospital. Shortly thereafter, Farmer was pronounced dead at

      the scene.

[5]   Davis was a known drug dealer in the Muncie area. Davis and Matt Fisher

      (“Fisher”) purchased drugs from each other. On some date prior to February 9,

      2017, Fisher, Hanyard, and three other individuals discussed robbing Davis.

      Fisher stated that he would find out whether Davis had drugs in his possession

      on the date of the planned robbery. Tr. Vol. III, p. 66. Fisher also agreed to give

      Hanyard information about where the drugs would be located inside Davis’s

      home and how many people were in the home. Id. at 69. Fisher knew that

      Davis kept his drugs and money in one of the front rooms of the house and that

      Davis had a safe.

[6]   Davis and Fisher exchanged text messages on February 8, 2017 at

      approximately 9:40 p.m. because Davis wanted to buy pain killers from Fisher.

      Fisher confirmed that Davis had a significant amount of marijuana and Xanax.

      Fisher then told Hanyard that Davis had drugs at his house. Hanyard

      responded by saying, “we should hit the lick,” meaning that they should rob

      Davis. Id. at 76.


[7]   The next day, Fisher learned that Farmer had been killed at Davis’s home.

      Approximately one week later, Hanyard told Fisher that he had been involved

      in a shootout at Davis’s home. Id. at 79. Hanyard’s leg was grazed by a bullet

      during the shooting causing a wound that was seen by several individuals,

      including law enforcement officials, within days of the murder. Hanyard told a


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1237 | January 31, 2019   Page 3 of 8
       friend that he was wounded in a robbery that went wrong. Ex. Vol., State’s Ex.

       284. And Hanyard’s cell phone records established that he was near Davis’s

       home within minutes of the shooting on February 9, 2017.


[8]    Hanyard was arrested on February 19, 2017, at a friend’s home in Indianapolis.

       The arresting officers noted the wound on his leg, and he was transported to

       Ball Memorial Hospital. The emergency room doctor concluded that the

       wound was a graze wound from a gunshot. The officers who searched the home

       in Indianapolis found a handgun between the mattress and box springs of the

       bed Hanyard used while he was staying in the home.


[9]    The State charged Hanyard with murder, Level 1 felony conspiracy to commit

       burglary, Level 2 felony attempted robbery, and Level 4 felony unlawful

       possession of a firearm by a serious violent felon. A jury trial commenced on

       February 27, 2018. Hanyard was found guilty of murder, Level 1 felony

       burglary, and Level 2 felony attempted armed robbery. In a bifurcated

       proceeding, Hanyard was also found guilty of Level 4 felony possession of a

       firearm by a serious violent felon. Prior to sentencing, the trial court merged the

       robbery count with the murder count. Hanyard was then ordered to serve an

       aggregate sixty-one-year term executed in the Department of Correction.

       Hanyard now appeals.


                                          Standard of Review
[10]   Hanyard argues that the State failed to present sufficient evidence to prove that

       he committed murder, Level 1 felony conspiracy to commit burglary, and Level

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1237 | January 31, 2019   Page 4 of 8
       4 felony unlawful possession of a firearm by a serious violent felon. When we

       review a challenge to the sufficiency of evidence, “we do not reweigh the

       evidence or judge the credibility of the witnesses, and we respect a fact-finder’s

       exclusive province to weigh conflicting evidence.” Phipps v. State, 90 N.E.3d

       1190, 1195 (Ind. 2018) (quotation marks omitted). We consider only the

       probative evidence and the reasonable inferences that support the verdict. Id.

       We will affirm if the probative evidence and reasonable inferences drawn from

       the evidence could have allowed a reasonable trier of fact to find the defendant

       guilty beyond a reasonable doubt. Id.


                                      Discussion and Decision
[11]   The State lacked direct evidence that Hanyard committed the challenged

       offenses. Neither Davis nor Hess got a good look at the face of the man who

       shot Farmer. But “[a] conviction may be based on circumstantial evidence

       alone so long as there are reasonable inferences enabling the factfinder to find

       the defendant guilty beyond a reasonable doubt.” Lawrence v. State, 959 N.E.2d

       385, 388 (Ind. Ct. App. 2012) (citation omitted), trans. denied.


[12]   The State presented evidence that on multiple occasions prior to February 9,

       2017, Hanyard, Fisher, and three other individuals discussed robbing Davis.

       Fisher knew that Hanyard carried a semi-automatic, .40 caliber pistol. Fisher

       told Hanyard where Davis would likely keep his “stash” and described the

       layout of Davis’s house. Tr. Vol. III., pp. 69–70. On the date of the planned

       robbery, Fisher told Hanyard that he would find out whether Davis had drugs


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1237 | January 31, 2019   Page 5 of 8
       in his possession. Hanyard frequently pressured Fisher for information about

       whether Davis had money and drugs at his home. Id. at 70.


[13]   Approximately one week before Farmer was murdered, Fisher gave Hanyard

       Davis’s address. Hanyard’s cell phone contained screenshots of a map locating

       Davis’s address. The screenshots were downloaded three days before the

       murder. Throughout the evening of February 8, 2017, Fisher communicated

       with Davis for the purpose of discovering whether Davis had drugs in his

       house. When Fisher contacted Hanyard to tell him that Davis had drugs in his

       possession, Hanyard responded, “we should hit the lick,” i.e. commit a robbery.

       Id. at 76.


[14]   On February 9, 2017, shortly before 4:00 a.m. a black man holding a gun

       appeared in the doorway of Davis’s bedroom at Davis’s home. After hearing a

       gunshot, Davis grabbed his handgun and shot at the man in the doorway.

       Farmer, who had been sitting in a chair near the door, was shot multiple times

       and died as a result of his gunshot wounds. At 4:04 a.m. on February 9, 2017,

       Hanyard called his girlfriend, and during the call he was located a few blocks

       west of Davis’s home. Tr. Vol. II. pp. 206–07; Ex. Vol., State’s Ex. 271.


[15]   The day of the murder, Hanyard’s friend saw a graze wound on Hanyard’s leg.

       Based on their conversation, Hanyard’s friend concluded that Hanyard was

       involved in a robbery. Approximately one week after the robbery, Hanyard told

       Fisher that he had been involved in a “shootout” at Davis’s home. Tr. Vol. III,




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1237 | January 31, 2019   Page 6 of 8
       p. 79. Hanyard specifically stated that someone in Davis’s house pointed a gun

       at him so he returned fire. Id. at 80.


[16]   On February 19, 2017, Hanyard was arrested. On that date he had bandages

       wrapped around his lower leg. The emergency room physician determined that

       the wound was a graze from a gunshot. The police searched the home where

       Hanyard was found and discovered a box of Smith and Wesson federal

       premium .40 caliber ammunition. Shell casings recovered from Davis’s home

       were .40 caliber with “Federal Forty Smith and Wesson” scored on the bottom.

       Tr. Vol. II, pp. 17, 20, 22.


[17]   This evidence is sufficient to prove beyond a reasonable doubt that Hanyard

       conspired with Fisher and three other individuals to burglarize Davis’s home,

       and in the course of the burglary, Farmer was shot multiple times, which

       resulted in his death.

[18]   The State also presented sufficient evidence to prove that Hanyard possessed a

       firearm between the dates of February 9, 2017 to February 19, 2017 as charged

       in the charging information. Fisher’s, Davis’s, and Hess’s testimonies

       established that Hanyard possessed a handgun when he participated in the

       burglary at Davis’s home on February 9, 2017. In addition, on February 19,

       2017, Hanyard was arrested at a home in Indianapolis. Police officers found a

       .40 caliber Glock 27 handgun between the mattress and box spring of the bed

       that Hanyard had been using. Officers also found two boxes of ammunition on

       a shelf near the bed.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1237 | January 31, 2019   Page 7 of 8
                                                 Conclusion

[19]   The State presented sufficient evidence to prove beyond a reasonable doubt that

       Hanyard committed murder, Level 1 felony conspiracy to commit burglary, and

       Level 4 felony unlawful possession of a firearm by a serious violent felon.

       Hanyard’s argument to the contrary is merely a request to reweigh the evidence

       and the credibility of the witnesses, which our court will not do. See Phipps, 90

       N.E.3d at 1195.


[20]   Affirmed.


       Bailey, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1237 | January 31, 2019   Page 8 of 8